DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 4/25/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rennuit (WO 2017/187105 A1) in view of Jyumonji (US 5,987,591) and IBM Technical Disclosure Bulletin.
Rennuit discloses an automated drywall finishing system comprising a mobile base unit (2; Fig. 1); a robotic arm (10; Fig. 1) that extends between a base end and a distal end, the robotic arm (10) coupled to the mobile base unit at the base end of the robotic arm (10); an end effector (i.e. treatment tool 14; Fig. 1) coupled at the distal end of the robotic arm (10); a surface evaluation system comprising one or more vision systems (i.e. scanner or 3D camera; pg. 5, [0072]) that generate target surface data to evaluate a surface of a wall assembly; and a computing device (i.e. control unit 20; pg. 4, [0055], lines 5-10, [0055], and [0057]) executing a computational planner that obtains the target surface data from the one or more vision systems (i.e. scanner or 3D camera); generates instructions (pg. 4, [0056], [0057]; pg. 5, [0077]) for driving the end effector, the robotic arm, and the mobile base unit to perform one or more drywalling task (i.e. sanding or painting; pg. 5, lines 5-10) via the end effector based at least in part on the target surface data, and wherein the one or more drywalling task includes at least one of re-touching (i.e. sanding or painting; pg. 5, [0077], lines 5-10) a first portion of the surface of the wall assembly that is evaluated to be below a finish quality thresholds; and automatically drives (pg. 4, [0055], lines 5-10) the end effector (14), the robotic arm (10), and the mobile base unit (2) to perform the one or more drywalling task based on the generated instructions.
Regarding claim 2, Rennuit discloses wherein the one or more vision systems comprise a camera (pg. 5, [0072], lines 1-3).
	Rennuit, however, does not disclose the following: a surface evaluation system comprising at least one light and one or more vision systems that generate target surface data to evaluate a surface of a wall assembly; the generating instructions for driving the end effector, the robotic arm, and the mobile base unit including tuning parameters of at least one of the end effector, the robotic arm, and the mobile base unit based at least in part on the target surface data; wherein the at least one light is controlled by the surface evaluation system when generating the target surface data, including one or more of: modulating intensity of the at least one light; modulating a wavelength of the at least one light; changing an incident angle of the at least one light; and turning the at least one light on and off; or wherein at least one of the at least one light and the one or more vision systems are disposed on the end effector.
	Jyumonji discloses a surface evaluation system comprising at least one light (i.e. laser system 10; Fig. 1; col. 4, lines 13-21 and 65 – col. 5, line 3) and one or more vision systems (i.e. camera 30; Fig. 1) that generate target surface data to evaluate a surface of workpiece (W). Jyumonji also discloses wherein the at least one light generated by laser beam emitting section (13) is controlled by the surface evaluation system when generating the target surface data, including changing an incident angle (i.e. col. 5, lines 4-7) of the at least one light (i.e. laser beam). Jyumonji discloses wherein the at least one light (10) is disposed on the end effector (see Fig. 1) of the robot (40). See also col. 1, lines 62-67 for further clarification.
	IBM Technical Disclosure Bulletin discloses tuning parameters in order to obtain optimized motion parameters for a compliant motion robot which executes complex tasks. See abstract for further clarification.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide substitute the surface evaluation system of Rennuit with a surface evaluation system comprising at least one light and one or more vision systems that generate target surface data to evaluate a surface of a wall assembly, to generate instructions for driving the end effector, the robotic arm, and the mobile base unit of Rennuit by tuning parameters of at least one of the end effector, the robotic arm, and the mobile base unit based at least in part on the target surface data, to change an incident angle of the at least one light of Rennuit wherein the at least one light is controlled by the surface evaluation system when generating the target surface data, to provide the at least one of the at least one light being disposed on the end effector of Rennuit, in light of the respective teachings of, Jyumonji and IBM Technical Disclosure Bulletin, in order to provide a provide a multiple sensor robot system capable of starting measuring an object using a three-dimensional position measuring sensor and to obtain optimized motion parameters for a compliant motion robot which executes complex tasks.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rennuit/Jyumonji/IBM Technical Disclosure Bulletin as applied to claim 1 above, and further in view of CN 1611331 A .
Rennuit/Jyumonji/IBM Technical Disclosure Bulletin as previously modified discloses all the claimed subject matter except wherein at least one of the at least one light and the one or more vision systems are disposed on the mobile base unit.
CN 1611331 discloses a vision system (i.e. camera 9) disposed on the mobile base unit (6) via line slideway (5). The video camera (9) can overlook to guarantee that the arm end is in the angular field of view of the video camera. See translation provided.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to dispose the vision system of Rennuit in the combination of Rennuit/Jyumonji/IBM Technical Disclosure Bulletin on the mobile unit of Rennuit, in light of the teachings of CN 1611331, in order to overlook to guarantee that the arm end is in the angular field of view of the video camera.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        




June 11, 2022